Case LID-CriOwWONMG Becument 42a Bed 06/49/28 Bags 1 Sf ¢

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA
Vv.
No. 1:19-cr-10080-NMG
DAVID SIDOO et al.,

Defendants.

 

DEFENDANT JOHN WILSON’S MOTION FOR LEAVE TO FILE
REPLY BRIEF IN SUPPORT OF HIS RENEWED MOTION TO COMPEL
THE PRODUCTION OF EXCULPATORY EVIDENCE
Defendant John Wilson hereby moves for leave to file a four-page reply brief in support
of his Renewed Motion to Compel the Production of Exculpatory Evidence (ECF No. 1227).
Wilson submits that the concise brief he seeks to file, a copy of which is attached, is necessary
for him to address the arguments in the government’s Opposition (ECF No. 1270) and to present

the issues adequately for the Court’s consideration. The government has informed Wilson's

counsel that it takes no position on this request.

Respectfully submitted,
John Wilson,

By his Counsel,

/s/ Michael Kendall

Michael Kendall (BBO # 544866) Andrew E. Tomback (pro hac vice)
Yakov Malkiel (BBO # 689137) WHITE & CASE LLP

WHITE & CASE LLP 1221 Avenue of the Americas

75 State Street New York, NY 10020

Boston, MA 02109-1814 Telephone: (212) 819-8428
Telephone: (617) 979-9310 andrew.tomback@whitecase.com

michael.kendall@whitecase.com
yakov.malkiel@whitecase.com

Mihir Mrved. 2p, |
ae Von Gite, , USDT 6/1/20

AMERICAS 102939599 v1
